People v Gelling (2018 NY Slip Op 06459)





People v Gelling


2018 NY Slip Op 06459


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (801/18) KA 12-01622.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJOSEPH GELLING, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument be and the same hereby is granted in part and, upon reargument, the memorandum and order entered July 25, 2018 (163 AD3d 1489) is amended by deleting the phrase "second-story" from the second sentence of the ninth paragraph of the memorandum.